DETAILED ACTION
Note to Applicant
It is noted that the new examiner of record is Examiner Dougherty.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Response to Arguments
The amendment filed January 11, 2021 has been entered. Claims 1-20 are currently pending. All of the 35 USC 112(b) rejections raised in the non-final office action mailed on 06/22/20 have rendered moot in view of the amendments to the claims. However, new 35 USC 112(a) and (b) rejections are now present. 
The applicant’s arguments filed 1/11/2021 have been considered by the examiner, are not persuasive, and in response the examiner submits the following:
In summary, the applicant’s arguments entail that the prior art of Schapker teaches away from the claimed invention, because Schapker is related to a thermometer, and not an energy application device. The applicant argues that the disposable feature of Schapker would not have been obvious to use to modify Earthman, because the membrane of Schapker is covering a thermometer, the thermometer of Schapker would not move in a repeated fashion, and the disposable feature of Schapker is intended to be removed after a single temperature measurement.
The examiner disagrees with these statements and respectfully submits that the applicant’s arguments are not commensurate in scope with the claimed invention. That is, as currently claimed, there is no requirement that the disposable feature remains covering the energy application tool during its repeated movement. Therefore, the prior art of Schapker does not teach away and is obvious to combine.
However, the examiner submits that amendments could be made that further clarify that the disposable feature as set forth in the claims is intended for use in an active and resting configuration during the repeated movement of the energy application tool. An amendment could be performed that recites that the disposable feature remains and/or continuously covers the energy application tool during the repeated movement. Such amendment would better clarify that the disposable feature is intended to remain covering the energy application tool through multiple repeated movements. Currently as claimed, it is not required that the disposable feature be present or covering the energy application tool during the repeated movement. The rejections are maintained.

Claim Interpretation - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a drive mechanism in claim 1 and 10.
The written description of the instant application describes the drive mechanism in a plurality of embodiments including as an electromagnetic coil in paragraph 0014 or as a helical spring in paragraph 0023. Therefore the drive 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 – New
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 16, the limitation “without affecting the repeated movement of the energy application tool during a measurement” fails to comply with the written description requirement, because at the time of filing, the applicant did not have possession of the discussion of a disposable feature not affecting repeated movement of an energy application tool. New matter may not be added to the disclosure to define around the prior art of record. 
It is suggest that the claims instead be amended to recite that the disposable feature remains and/or continuously covers the energy application tool during the repeated movement. Such amendment would better clarify that the disposable feature is intended to remain covering the energy application tool through multiple repeated movements. Currently as claimed, it is not required that the disposable feature be present or covering the energy application tool during the repeated movement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-9 and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “without affecting” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “without affecting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103 – Maintained and Modified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-12, 14-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,120,466 to Earthman in view of US 3,833,115 to Schapker.
Regarding claim 1, Earthman discloses a device for determining structural characteristics of an object (Abstract), comprising:
A housing (Fig. 1, element 104) having an open end and a longitudinal axis.
An energy application tool (Fig. 1, element 120 tapping rod) mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration is an extended form of said resting configuration (Col. 5, lines 31-32).
A sleeve (Fig. 1, element 108) protruding from said open end of said housing for a distance, said sleeve having an object resting position at said open end (Col. 3, lines 40-45).
A drive mechanism (Fig. 1, element 156 propulsion coil) supported inside said housing for repeatedly moving said drive mechanism being adapted for moving said energy application tool between said resting and active configurations (Col. 5, lines 52-67).
Earthman does not directly disclose:
And a disposable feature enveloping a portion of said device, said disposable feature having a disposable feature active configuration and a disposable resting configuration corresponding to the resting and active configuration of the energy application tool without affecting the repeated movement of the energy application tool during a measurement.
Schapker teaches:
And a disposable feature adapted for enveloping a portion of a device (Schapker Abstract, a disposable sheath for a clinical probe), said disposable feature having a disposable feature active configuration and a disposable feature resting configuration (Schapker Col. 2, lines 15-30, the sheath is elastic so it may stretch to one configuration and return to its original form) corresponding to the 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Earthman to include a disposable feature as taught by Schapker in order to avoid the necessity of sterilizing the device between uses (Schapker Col. 1, lines 11 - 15).
Regarding claim 2, the Earthman/Schapker combination teaches the device of claim 1 as above wherein, said disposable feature comprises a membrane having a retracted configuration and an extended configuration (Schapker Col. 2, lines 15-30, the sheath is elastic so it may stretch to one configuration and return to its original form) adapted for accommodating said resting and active configurations of said energy application tool during measurement (Earthman Col 2. Lines 46-61, the polymer sleeve length changes in order to conform to the movement of the tapping rod).
Regarding claim 3, the Earthman/Schapker combination teaches the device of claim 2 as above wherein, said membrane comprises folds or flutes (Earthman Figs. 2A-2C, sleeve 108 contains folds or flutes that define the non-linear profile of the sleeve) which unfold in said extended configuration (See Annotated Figure 1 below, dotted line representing the disposable feature membrane of Schapker which has slightly unfolded at the edge due to the extension of the tapping rod agitating its previous conformity to the profile of the sleeve 108 of Earthman in the resting configuration).

    PNG
    media_image1.png
    471
    779
    media_image1.png
    Greyscale


Annotated Figure 1 (Corresponding to Earthman Fig. 2B)

Regarding claim 4, the Earthman/Schapker combination teaches the device of claim 1 as above wherein, said disposable feature comprises at least a portion of said sleeve (Schapker Abstract, disposable sheath) and said open end being covered by a membrane (Earthman Figs. 2C-2D, element 196 high damping capacity tape covers a portion of the sleeve 184, Earthman Col. 6 Lines 37-68, the sheath 184 may be a polymer material; Schapker Abstract, disposable sheath; Schapker Figures 1, 2 and 3; Col. 2, lines 15 -30, the sheath is an elastic membrane).
Regarding claim 5, the Earthman/Schapker combination teaches the device of claim 4 as above wherein, said disposable feature comprises said sleeve (Schapker Abstract, disposable sheath) and a separable tip extending from an exposed end of said 

    PNG
    media_image2.png
    369
    790
    media_image2.png
    Greyscale

Annotated Figure 2 (Corresponding to Earthman Fig. 2C)


Regarding claim 7, the Earthman/Schapker combination teaches the device of claim 4 as above further comprising, a tab (Earthman Figs. 2C-2D, element 188) extending from said portion of said sleeve comprising the disposable feature (Earthman Fig. 2C, element 188 extending from sleeve 184), said tab being perpendicular to said object resting portion of said sleeve (Earthman Fig. 2C, element 188 extending from sleeve 184 and orthogonal to the end of the sleeve).
Regarding claim 8, the Earthman/Schapker combination teaches the device of claim 1 as above wherein said disposable feature comprises the entire sleeve (Schapker Abstract, disposable sheath).
Regarding claim 9, the Earthman/Schapker combination teaches the device of claim 5 as above wherein, said sleeve and collar are integrated (Earthman Fig. 2C, element 188 is attached to the sleeve 184).
Regarding claim 10 Earthman discloses a device for determining structural characteristics of an object (Abstract), comprising:
A housing (Fig. 1, element 104) having an open end and a longitudinal axis.
An energy application tool (Fig. 1, element 120 tapping rod) mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration is an extended form of said resting configuration (Col. 5, lines 31-32).
A drive mechanism (Fig. 1, element 156 propulsion coil) supported inside said housing, said drive mechanism being adapted for moving said energy application tool between said resting and active configurations (Col. 5, lines 52-67).
A feature comprising: 
A sleeve (Fig. 1, element 108) having at least a portion adapted for attaching to a front portion of said housing, said sleeve portion having an open end with an object contacting portion adapted for resting against said object (Col. 3, lines 40-45).
A separable tip of said energy application tool disposed at a front end of said energy application tool on an outside surface of said membrane (Earthman Fig. 1, sleeve screw threaded tip 108 is disposed at the front end of said energy application tool 120, the front end being defined as the left-hand side of Fig. 1) said separable tip contacting said object during measurement of the structural characteristics of said object (Earthman Col. 3 Lines 63-65, the sleeve is connected via threading and removable).
Earthman does not directly disclose:
The feature comprising a sleeve, and a separable tip that is disposable.
A disposable feature comprising a membrane attached to said portion of said sleeve adapted for covering a front portion of an energy application tool on an inside surface.
Schapker teaches:
A disposable feature adapted for enveloping a portion of a device (Schapker Abstract, a disposable sheath for a clinical probe). The disposable feature comprising a membrane attached to said portion of said sleeve adapted for covering a front portion of the probe (Schapker Col. 2, lines 15-30, the sheath is elastic so it may stretch to one configuration and return to its original form).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the feature including the sleeve, and the separable tip of the device of Earthman to be disposable as in Schapker for the purpose of avoiding the necessity of sterilizing the device between uses (Schapker Col. 1, lines 
Regarding claim 11, the Earthman/Schapker combination teaches the device as in claim 10 above wherein, said energy application tool is mounted inside said housing (Fig. 1, element 120 tapping rod) and is adapted for axial movement along a longitudinal axis of said housing (Col. 5, lines 52-67, the tapping rod moves within the housing), or for oscillatory movement about said longitudinal axis of said housing (Col. 5, lines 52-67, the tapping rod moves within the housing).
Regarding claim 12, the Earthman/Schapker combination teaches the device as in claim 10 above wherein, said disposable feature comprises a retracted configuration and an extended configuration (Schapker Col. 2, lines 15-30, the sheath is elastic so it may stretch to one configuration and return to its original form) adapted for accommodating the resting and the active configurations of said energy application tool during said measurement (Schapker Figures 1, 2 and 3; Col. 2, lines 15 -30, the membrane of the sheath is elastic).
Regarding claim 14, the Earthman/Schapker combination teaches the device of claim 10 as above further comprising a tab (Earthman Figs. 2C-2D, element 188) extending from said sleeve (Earthman Fig. 2C, element 188 extending from sleeve 184) perpendicular to an object resting portion of said sleeve (Earthman Fig. 2C, element 188 extends orthogonal to the object resting portion of the device).
Regarding claim 15, the Earthman/Schapker combination teaches the device of claim 14 as above further comprising, a feature extending orthogonal to said tab and parallel to said object resting portion of said open end of said sleeve (Earthman Figs. 2C-2D and Annotated Figure 3 below, element 196 extends parallel to the object resting surface, and therefore orthogonal to the extension direction of the tab 188).


    PNG
    media_image3.png
    458
    809
    media_image3.png
    Greyscale

Annotated Figure 3 (Corresponding to Earthman Fig. 2C)

Regarding claim 16, Earthman discloses a system for determining structural characteristics of an object (Abstract), comprising:
A device having a housing (Fig. 1, element 104) with a front portion and a longitudinal axis.
An energy application tool mounted inside the housing (Fig. 1, element 120 tapping rod) for repeated movement between an active form and a resting form (Col. 5, lines 52-67), said energy application tool having an object contacting tip for contacting the object in the active form (Col. 5, lines 52-67), said active form being an extended form of said resting form (Col. 5 lines 52-67, the tapping rod oscillates when it is in use).
A feature comprising at least a portion of a sleeve (Fig. 1, element 108), said portion of said sleeve having a hollow interior (Fig. 1, element 108 has a cavity for element 120), an open end adapted for resting against said object with at least a portion of its open end (Col. 3, lines 40-45), and of substantially similar shape and size to the front portion of the housing for substantially covering a portion of housing enclosing the energy application tool (Fig. 1, element 108 substantially covering a front portion of the housing), said disposable feature having a resting configuration and an active configuration corresponding to the active form and resting form of the energy application tool (Col. 3 Lines 39-45, in an active configuration the tip of the sleeve of the device is pressed against the object to be tested, therefore a resting configuration would occur when the sleeve of the device is not pressed against the object to be tested).
A measuring device coupled to the energy application tool (Fig. 1, element 160 accelerometer coupled to element 120, Col. 5 Lines 55-57, an accelerometer measures the tapping of the rod).
Earthman does not directly disclose:
The feature comprising at least a portion of a sleeve is disposable.
Schapker teaches:
A disposable feature adapted for enveloping a portion of a device (Schapker Abstract, a disposable sheath for a clinical probe), said disposable feature having an active configuration and a resting configuration (Schapker Col. 2, lines 15-30, the sheath is elastic so it may stretch to one configuration and return to its original form) adapted for allowing repeated movement of said energy application tool between said resting and said active configurations during a measurement (Schapker Figures 1, 2 and 3; Col. 2, lines 15 -30, the membrane of the sheath is elastic) without affecting the repeated movement of the energy application tool during a measurement.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the feature including the sleeve, of the device of Earthman to be disposable as in Schapker for the purpose of avoiding the necessity of sterilizing the device between uses (Schapker Col. 1, lines 11 - 15). 
Regarding claim 17, the Earthman/Schapker combination teaches the system of claim 16 as above wherein at least a portion of said disposable feature is constructed of a material having a minimal effect on the sensitivity of the energy application tool (Schapker Col. 2, lines 15-30, the sheath is elastic so it may stretch to one configuration and return to its original form).
Regarding claim 19, the Earthman/Schapker combination teaches the system of claim 16 as above further comprising, a membrane covering said open end of said sleeve (Earthman Figs. 2C-2D, element 196 high damping capacity tape covers a portion of the sleeve 184, Earthman Col. 6 Lines 37-68, the sheath 184 may be a 
Regarding claim 20, the Earthman/Schapker combination teaches the measuring device of claim 16 as above wherein the measuring device comprises a force sensor (Fig. 1, element 160 accelerometer coupled to element 120, Col. 5 Lines 55-57, an accelerometer measures the tapping of the rod; An accelerometer being interpreted as a force sensor under the broadest reasonable interpretation of the term in view of the specification, because Force = mass*acceleration, and an accelerometer measures acceleration and the mass remains constant in this situation).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,120,466 to Earthman in view of US 3,833,115 to Schapker as applied to claim 5 above, and further in view of US 2006/0161074 to Liao.
Regarding claim 6, the Earthman/Schapker combination teaches the device of claim 5 as above including a separable tip (Earthman Col. 3 Lines 63-65, the sleeve is connected via threading and removable). The Earthman/Schapker combination does not directly disclose a magnet or magnetic element for attaching said tip to the front end of the energy application tool.
Liao teaches a physiological sensor (Liao Abstract, a body temperature sensor of a subject), including a connection between device elements using magnetic blocks (Liao Paragraph 0036, connecting component can be any suitable connection including 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the threaded fitting of the Earthman/Schapker combination to be the magnetic connection mechanism of Liao because Liao teaches that a threaded connection and a magnetic connection are equivalent and interchangeable (Liao Paragraph 0036, connecting component can be any suitable connection including thread fitting elements or magnetic blocks).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,120,466 to Earthman in view of US 3,833,115 to Schapker as applied to claim 10 above, and further in view of US 2006/0161074 to Liao.
Regarding claim 13, the Earthman/Schapker combination teaches the device of claim 10 as above including a separable tip (Earthman Col. 3 Lines 63-65, the sleeve is connected via threading and removable). The Earthman/Schapker combination does not directly disclose a magnet or magnetic element for attaching said tip to the front end of the energy application tool.
Liao teaches a physiological sensor (Liao Abstract, a body temperature sensor of a subject), including a connection between device elements using magnetic blocks (Liao Paragraph 0036, connecting component can be any suitable connection including 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the threaded fitting of the Earthman/Schapker combination to be the magnetic connection mechanism of Liao because Liao teaches that a threaded connection and a magnetic connection are equivalent and interchangeable (Liao Paragraph 0036, connecting component can be any suitable connection including thread fitting elements or magnetic blocks).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,120,466 to Earthman in view of US 3,833,115 to Schapker as applied to claim 16 above, and further in view of US 2006/0161074 to Liao.
Regarding claim 18, the Earthman/Schapker combination teaches the device of claim 16 as above including a separable tip (Earthman Col. 3 Lines 63-65, the sleeve is connected via threading and removable). The Earthman/Schapker combination does not directly disclose a magnet or magnetic element for attaching said tip to the front end of the energy application tool.
Liao teaches a physiological sensor (Liao Abstract, a body temperature sensor of a subject), including a connection between device elements using magnetic blocks (Liao Paragraph 0036, connecting component can be any suitable connection including 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the threaded fitting of the Earthman/Schapker combination to be the magnetic connection mechanism of Liao because Liao teaches that a threaded connection and a magnetic connection are equivalent and interchangeable (Liao Paragraph 0036, connecting component can be any suitable connection including thread fitting elements or magnetic blocks).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 17 of U.S. Patent No. 9,869,606 B2. Although the claims at issue are not identical, they are not patentably distinct from each other they correspond with each other as follows (bolded limitations represent discrepancies between the inventions which are addressed below the table):
15/852,191 Application
US Patent No. 9,869,606 B2
Claim 1: A device for determining structural characteristics of an object, comprising:
Claim 10: A system for determining structural characteristics of an object, comprising:
A housing having an open end and a longitudinal axis
A device having a housing with an open end and a longitudinal axis
An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration is an extended form of said resting configuration
An energy application tool mounted inside said housing for applying energy to said object, said energy application tool having an active form and a resting form, said active form is an extended form of said resting form
A sleeve protruding from said open end of said housing for a distance, said sleeve being adapted for resting against said object with at least a resting portion of said open end
A sleeve protruding from said open end of said housing for a distance, said sleeve being adapted for resting directly against said object with at least a portion of said open end
A drive mechanism supported inside said housing, said drive mechanism being adapted for moving said energy 

a disposable feature adapted for enveloping a portion of said device, said disposable feature having a disposable feature active configuration and a disposable feature resting configuration adapted for allowing repeated movement of said energy application tool between said resting and said active configurations during a measurement
A disposable feature for enveloping at least a portion of said device, said disposable feature having a retracted form and an extended form adapted for accommodating the resting and active forms of the energy application tool during a measurement
Claim 1: A device for determining structural characteristics of an object, comprising:
Claim 1: A device for determining structural characteristics of an object, comprising:
A housing having an open end and a longitudinal axis
A housing having an open end and a longitudinal axis
An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration is an extended form of said resting configuration
An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration being an extended form of said resting configuration

A sleeve protruding from said open end of said housing for a distance, said sleeve being adapted for resting directly against said object with at least a resting portion of said open end
A drive mechanism supported inside said housing, said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
A drive mechanism supported inside said housing said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
a disposable feature adapted for enveloping a portion of said device 
Claim 4: a disposable feature adapted for enveloping a portion of said device
said disposable feature having an active configuration and a resting configuration adapted for allowing repeated movement of said energy application tool between said resting and said active configurations during a measurement
Claim 5: said disposable feature comprises a membrane covering-said energy application tool, said membrane comprising a retracted configuration and an extended configuration adapted for accommodating said resting and active configurations of said energy application tool during measurement
Claim 2: The device of claim 1 wherein said disposable feature comprises a membrane having a retracted 

which unfold in said extended configuration
Claim 6: the device of claim 5 wherein said membrane comprises folds or flutes
Claim 4: The device of claim 1 wherein said disposable feature comprises at least a portion of said sleeve and said open end being covered by a membrane
Claim 7: the device of claim 5 wherein said disposable feature comprises said sleeve and a separable tip extending from an exposed end of said membrane and retained to said membrane using a collar
Claim 5: The device of claim 4 wherein said disposable feature comprises said sleeve and a separable tip extending from an exposed end of said membrane in a direction substantially parallel to said energy application tool, said membrane attached to a portion of said sleeve by using a collar
Claim 7: the device of claim 5 wherein said disposable feature comprises said sleeve and a separable tip extending from an exposed end of said membrane and retained to said membrane using a collar

Claim 2: The device of claim 1 wherein said energy application tool comprises a separable tip connected to a front portion of said energy application tool by magnetic force
Claim 3: the device of claim 2 wherein said tip comprises a magnet or a magnetic element for attaching it to said front end of said energy application tool
Claim 7: The device of claim 4 further comprising a tab extending from said portion of said sleeve comprising the disposable feature, said tab being perpendicular to said resting portion of said sleeve
Claim 9: The device of claim 8 wherein said disposable features comprises a separable tip, said sleeve and a tab extending from said sleeve perpendicular to said resting portion of said open end of said sleeve
Claim 8: The device of claim 1 wherein said disposable features comprises the entire sleeve.
Claim 7: the device of claim 5 wherein said disposable feature comprises said sleeve
Claim 9: The device of claim 5 wherein said sleeve and collar are integrated
Claim 7: the device of claim 5 wherein said disposable feature comprises said sleeve and a separable tip extending from an exposed end of said membrane and retained to said membrane using a collar

Claim 1: A device for determining structural characteristics of an object, comprising:
A housing having an open end and a longitudinal axis
A housing having an open end and a longitudinal axis
An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration is an extended form of said resting configuration
An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration being an extended form of said resting configuration
A drive mechanism supported inside said housing, said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
A drive mechanism supported inside said housing said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
A disposable feature comprising:
Claim 4: the device of claim 1 further comprising a disposable feature adapted for enveloping a portion of said device
a sleeve having at least a portion adapted for attaching to a front portion of said housing said sleeve portion having an 

Claim 7: the device of claim 5 wherein said disposable feature comprises said sleeve

Claim 5: said disposable feature comprises a membrane covering-said energy application tool, said membrane comprising a retracted configuration and an extended configuration adapted for accommodating said resting and active configurations of said energy application tool during measurement
A separable tip of said energy application tool disposed at a front end of said energy application tool adapted for contacting an object during measurement of the structural characteristics of said object
Claim 7: the device of claim 5 wherein said disposable feature comprises said sleeve and a separable tip extending from an exposed end of said membrane and retained to said membrane using a collar
Claim 11: The device of claim 10 wherein said energy application tool is mounted inside said housing and is adapted for axial movement along a longitudinal axis 


Claim 5: said disposable feature comprises a membrane covering-said energy application tool, said membrane comprising a retracted configuration and an extended configuration adapted for accommodating said resting and active configurations of said energy application tool during measurement
Claim 13: The device of claim 10 wherein said separable tip is adapted for connecting to said front portion of said energy application tool via magnetic force.
Claim 2: The device of claim 1 wherein said energy application tool comprises a separable tip connected to a front portion of said energy application tool by magnetic force
Claim 3: the device of claim 2 wherein said tip comprises a magnet or a magnetic element for attaching it to said front end of said energy application tool
Claim 14: The device of claim 10 further comprising a tab extending from said 


Claim 9: The device of claim 8 wherein said disposable features comprises a separable tip, said sleeve and a tab extending from said sleeve perpendicular to said resting portion of said open end of said sleeve
Claim 16: A system for determining structural characteristics of an object, comprising:
Claim 1: A device for determining structural characteristics of an object, comprising:
a device having a housing with a front portion and a longitudinal axis
A housing having an open end and a longitudinal axis
an energy application tool mounted inside the housing for movement between an active form and a resting form, said energy application tool having an object contacting tip for contacting the object in the active form, said active form being an extended form of said resting form
An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, said active configuration being an extended form of said resting configuration

Claim 4: the device of claim 1 further comprising a disposable feature adapted for enveloping a portion of said device
at least a portion of a sleeve, said portion of said sleeve having a hollow interior, an open end adapted for resting against said object with at least a portion of its open end, and of substantially similar shape and size to the front portion of the housing for substantially covering a portion of housing enclosing the energy application tool
Claim 1: A sleeve protruding from said open end of said housing for a distance, said sleeve being adapted for resting directly against said object with at least a resting portion of said open end
Claim 7: the device of claim 5 wherein said disposable feature comprises said sleeve
said disposable feature having a resting configuration and an active configuration corresponding to the active form and resting form of the energy application tool
Claim 5: said disposable feature comprises a membrane covering-said energy application tool, said membrane comprising a retracted configuration and an extended configuration adapted for accommodating said resting and active configurations of said energy application tool during measurement
a measuring device coupled to the energy application tool
Claim 1: a sensor located inside said housing adapted for sensing an amount of contact force when said sleeve rests 

Claim 17: The system of claim 16 further comprising a disposable feature having at least a portion constructed of a material having a minimal effect on the sensitivity of the energy application tool.
Claim 18: The system of claim 16 wherein said tip of said energy application tool is separable and is connected to a front portion of said energy application tool by means of magnetic force
Claim 2: The device of claim 1 wherein said energy application tool comprises a separable tip connected to a front portion of said energy application tool by magnetic force
Claim 19: The system of claim 16 further comprising a membrane covering said open end of said sleeve and retained on said sleeve using a collar.
Claim 5: said disposable feature comprises a membrane covering-said energy application tool, said membrane comprising a retracted configuration and an extended configuration adapted for accommodating said resting and active configurations of said energy application tool during measurement
Claim 20: The system of claim 16 wherein said measuring device comprises a force sensor.
Claim 1: a sensor located inside said housing adapted for sensing an amount of contact force when said sleeve rests 


The limitation of claim 3 in the instant application of “which unfold in said extended configuration” which is not found directly in the 9,869,606 B2 patent represents an obvious modification. The ‘606 patent includes a membrane which comprises folds or flutes and an extended and retracted configuration of the membrane as in claims 5 and 6. Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that the folds or flutes which the membrane comprises, would be able to unfold as the membrane accommodated the extended position.
The limitation of claim 5 in the instant application of “in a direction substantially parallel to said energy application tool” which is not found directly in the 9,869,606 B2 patent represents an obvious modification. If the separable tip of ‘606 were extending from an exposed end of the device as in claim 7, then it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention that the direction the separable tip extended from the device would have been substantially parallel to the energy application tool, because the “direction parallel to the tool” is not defined by any other language and is therefore relatively arbitrary and could be defined in any way.
The limitation of claim 10 in the instant application of “disposed at a front end of said energy application tool” which is not found directly in the 9,869,606 B2 patent represents an obvious modification. If the separable tip of ‘606 were extending from an .

Claims 1-2, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 14 of copending Application No. 16/475,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they correspond with eachother as follows:
15/852,191 Application
16/475,101 Application
Claim 1: A device for determining structural characteristics of an object, comprising:
Claim 1: A device for determining structural characteristics of an object, comprising
A housing having an open end and a longitudinal axis
A housing having a hollow interior, an open front end and a longitudinal axis
An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration, 

A sleeve protruding from said open end of said housing for a distance, said sleeve being adapted for resting against said object with at least a resting portion of said open end
a sleeve portion having a longitudinal axis and protruding from said open front end of said housing for a distance, said sleeve portion having a hollow interior with a front end and a rear end and an object contacting portion at the front end adapted for resting, contacting or pressing against at least a portion of said object with at least a portion of said object contacting portion
A drive mechanism supported inside said housing, said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
a drive mechanism supported inside said housing, said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
a disposable feature adapted for enveloping a portion of said device, said disposable feature having a disposable feature active configuration and a disposable feature resting configuration adapted for allowing repeated movement 


a contact feature disposed inside the sleeve portion adapted for freely moving or sliding inside said sleeve portion along said longitudinal axis of said sleeve portion,
Claim 14: The device of claim 1 wherein said front end of said contact feature comprises a thin membrane
Claim 16: A system for determining structural characteristics of an object, comprising:
Claim 1: A device for determining structural characteristics of an object, comprising
a device having a housing with a front portion and a longitudinal axis
A housing having a hollow interior, an open front end and a longitudinal axis
an energy application tool mounted inside the housing for movement between an active form and a resting form, said 


a disposable feature adapted for enveloping a portion of said device
at least a portion of a sleeve, said portion of said sleeve having a hollow interior, an open end adapted for resting against said object with at least a portion of its open end, and of substantially similar shape and size to the front portion of the housing for substantially covering a portion of housing enclosing the energy application tool
said disposable feature comprising a sleeve portion having a longitudinal axis and protruding from said open front end of said housing for a distance, said sleeve portion having a hollow interior with a front end and a rear end and an object contacting portion at the front end adapted for resting, contacting or pressing against at least a portion of said object with at least a portion of said object contacting portion
said disposable feature having a resting configuration and an active configuration corresponding to the active form and resting form of the energy application tool
said contact feature having a body with a length and a substantially closed front end for substantially closing off the open front of the sleeve portion to minimize direct contact between said energy 

Claim 6: The device of claim 1 further comprising a sensor adapted for sensing a contact force when said object contacting portion of said sleeve portion presses on said object



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/475,101 in view of US 3,833,115 to Schapker.
This is a provisional nonstatutory double patenting rejection.
15/852,191 Application
16/475,101 Application
Claim 10: A device for determining structural characteristics of an object, comprising:
Claim 1: A device for determining structural characteristics of an object, comprising
A housing having an open end and a longitudinal axis
A housing having a hollow interior, an open front end and a longitudinal axis

An energy application tool mounted inside said housing for movement, said energy application tool having a resting configuration and an active configuration
A drive mechanism supported inside said housing, said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
a drive mechanism supported inside said housing, said drive mechanism being adapted for moving said energy application tool between said resting and active configurations
A disposable feature comprising:
a disposable feature adapted for enveloping a portion of said device
a sleeve having at least a portion adapted for attaching to a front portion of said housing said sleeve portion having an open end with an object contacting portion adapted for resting against said object
said disposable feature comprising a sleeve portion having a longitudinal axis and protruding from said open front end of said housing for a distance, said sleeve portion having a hollow interior with a front end and a rear end and an object contacting portion at the front end adapted for resting, contacting or pressing against at least a portion of said 

a contact feature disposed inside the sleeve portion adapted for freely moving or sliding inside said sleeve portion along said longitudinal axis of said sleeve portion,
Claim 14: The device of claim 1 wherein said front end of said contact feature comprises a thin membrane


The limitation “A separable tip of said energy application tool disposed at a front end of said energy application tool adapted for contacting an object during measurement of the structural characteristics of said object” of claim 10 of the instant application does not directly correspond with any of the claims of application 16/475,101. However, Schapker teaches a separable sheath (Schapker Figures 1, 2 and 3; Col. 1, lines 11-17, the sheath serves as an outer surface to avoid unnecessary sterilization) on a physiological probe (Schapker Figures 1, 2 and 3; Col. 1, lines 11-17, the sheath serves as an outer surface to avoid unnecessary sterilization).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of 16/475,101 to include a separable tip as taught by Schapker in order to avoid the necessity of sterilizing the device between uses (Schapker Col. 1, lines 11-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




                                                                          /SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791